Citation Nr: 0937858	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for gastroespohageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
September 1973, from February 2001 to October 2001, and from 
February 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the Veteran's claim of 
entitlement to service connection for gastric reflux.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2004, shortly after his last separation from 
service, the Veteran filed a claim for service connection for 
gastric reflux.  This claim was denied by a March 2005 rating 
decision because, although there was evidence of treatment in 
service for this condition, it was felt that, based on a 
February 2005 VA examination, the Veteran had no permanent 
residual of this in service disability.  In fact, a February 
2005 VA examination report did list a diagnosis of dyspepsia 
by history, but indicated that there was no evidence of 
reflux or hiatal hernia, although the examiner indicated that 
these findings did not preclude the presence of reflux.

Associated with the claims file, however, is a January 2007 
letter to the Veteran from a private physician.  It indicates 
that the Veteran recently underwent an upper endoscopy, and 
was found to have a hiatal hernia.

As the evidence of record now appears to show that the 
Veteran has a chronic gastrointestinal disability, and that 
the Veteran has been receiving treatment for this disability 
at a private facility, the Board is of the opinion that 
further development is warranted in this case.  Specifically, 
the RO should obtain all relevant records and associate them 
with the claims file, including those from the private 
facility that the January 2007 letter is from.  Additionally, 
the Board finds that the Veteran should be provided with an 
examination to determine whether his currently diagnosed 
hiatal hernia is related to his in service treatment for 
gastric reflux.  Finally, as this claim is being remanded, 
the Board finds that a further attempt should be made to 
obtain any of the Veteran's missing service treatment 
records.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Contact the Veteran and request that he 
provide the names and addresses of all 
health care providers who have recently 
treated him for any chronic 
gastrointestinal disability.  After 
receiving any required releases, please 
associate all relevant identified 
treatment records with the Veteran's 
claims file, to include any relevant 
records from the VA from 2006 to the 
present, and any available records from 
Middle Georgia Gastroenterology, PC, in 
Milledgeville, Georgia.

2.  The AMC should make a further attempt 
to obtain any of the Veteran's service 
treatment records from the National 
Personnel Records Center (NPRC).

3.  The Veteran should be scheduled for a 
VA examination in order to determine the 
current severity and etiology of any 
diagnosed gastrointestinal disability.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review before the 
examination.  Any testing deemed necessary 
should be performed.  The examiner should 
provide an opinion, for any 
gastrointestinal disability diagnosed, as 
to whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any diagnosed 
gastrointestinal disability is related to 
service.  The examiner should provide 
reasons and bases for any opinions 
offered.  The examiner should specifically 
comment on the Veteran's recent diagnosis 
of a hiatal hernia.

4.  Thereafter, the AMC should re-
adjudicate the Veteran's claim of 
entitlement to service connection for a 
gastrointestinal disability.  If any 
benefits sought are not granted, the 
Veteran should be furnished a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




